UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A File No. 033-67490 File No. 811-07972 [X] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [X] Post-Effective Amendment No. 34 and/or [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 36 (Check appropriate box or boxes.) DELAWARE GROUP ADVISER FUNDS (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq.,2005 Market Street, Philadelphia, PA19103-7094 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [X] on April 29, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 34, Amendment No. 36 to Registrant's Registration Statement on Form N-1A (the "Amendment") is being filed under Rule 485(b)(1)(iii) and incorporates by reference (i) the Prospectuses for Delaware International Bond Fund; (ii) the Statement of Additional Information for the aforementioned fund; and (iii) the Part C.This Amendment is being filed for the purposes of delaying the effectiveness of Post-Effective Amendment No. 31, Amendment No. 33 until April 29, 2011. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Philadelphia, Pennsylvania on the 29th day of March, 2011. DELAWARE GROUP ADVISER FUNDS By: /s/ Patrick P. Coyne Patrick P. Coyne Chairman/President/Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Patrick P. Coyne Patrick P. Coyne Chairman/President/Chief Executive Officer (Principal Executive Officer) and Trustee March 29, 2011 Thomas L. Bennett * Thomas L. Bennett Trustee March 29, 2011 John A. Fry * John A. Fry Trustee March 29, 2011 Anthony D. Knerr * Anthony D. Knerr Trustee March 29, 2011 Lucinda S. Landreth* Lucinda S. Landreth Trustee March 29, 2011 Ann R. Leven* Ann R. Leven Trustee March 29, 2011 Thomas F. Madison * Thomas F. Madison Trustee March 29, 2011 Janet L. Yeomans * Janet L. Yeomans Trustee March 29, 2011 J. Richard Zecher * J. Richard Zecher Trustee March 29, 2011 Richard Salus* Richard Salus Senior Vice President/Chief Financial Officer (Principal Financial Officer) March 29, 2011 *By: /s/ Patrick P. Coyne Patrick P. Coyne as Attorney-in-Fact for each of the persons indicated (Pursuant to Powers of Attorney previously filed)
